57 S.E.2d 377 (1950)
231 N.C. 357
VEAZEY
v.
CITY OF DURHAM.
No. 743.
Supreme Court of North Carolina.
February 3, 1950.
*378 *381 Victor S. Bryant and Robert I. Lipton, Durham, for plaintiff, appellee.
Claude V. Jones and Egbert L. Haywood, Durham, for defendant, appellant.
ERVIN, Justice.
We are confronted at the threshold of this appeal by the assertion of the defendant that Judge Burney had no power to try the cause during the week beginning on March 14, 1949, and that in consequence the verdict and judgment must be set aside and a new trial awarded without regard to whether the trial on the merits conformed to pertinent legal principles. The defendant urges two lines of reasoning to sustain this position.
It argues initially that its appeal from the order of Judge Nimocks denying its motion for a compulsory reference transferred jurisdiction of this case from the Superior Court to the Supreme Court until such appeal was dismissed by the Supreme Court, and that by reason thereof the act of the Superior Court in trying the action on the merits while such appeal was pending constituted a complete nullity in law. This contention necessitates an examination of the principles by which decisions of the Superior Court are reviewed in the Supreme Court.
Judgments and orders of the Superior Court are divisible into these two classes: (1) Final judgments; and (2) interlocutory orders. G.S. § 1-208. A final judgment is one which disposes of the cause as to all the parties, leaving nothing to be judicially determined between them in the trial court. Sanders v. May, 173 N.C. 47, 91 S.E. 526; Bunker v. Bunker, 140 N.C. 18, 52 S.E. 237; McLaurin v. McLaurin, 106 N.C. 331, 10 S.E. 1056; Fleming v. Roberts, 84 N.C. 532. An interlocutory order is one made during the pendency of an action, which does not dispose of the case, but leaves it for further action by the trial court in order to settle and determine the entire controversy. Johnson v. Roberson, 171 N.C. 194, 88 S.E. 231.
Not every judgment or order of the Superior Court is appealable to the Supreme Court. Indeed, an appeal can be taken only from such judgments and orders as are designated by the statute regulating the right of appeal. This statute provides that "An appeal may be taken from every judicial order or determination of a judge of a superior court, upon or involving a matter of law or legal inference, whether made in or out of term, which affects a substantial right claimed in any action or proceeding; or which in effect determines the action, and prevents a judgment from which an appeal might be taken; or discontinues the action, or grants or refuses a new trial." G.S. 1-277.
The decisions construing and applying this statute and connected provisions of the Code of Civil Procedure implementing it establish the propositions set forth below:
1. An appeal lies to the Supreme Court from a final judgment of the Superior Court. Johnson v. Insurance Co., 219 N.C. 445, 14 S.E.2d 405; McIntosh Grocery Co. v. Newman, 184 N.C. 370, 114 S.E. 535; Yates v. Insurance Co., 176 N.C. 401, 97 S.E. 209; Martin v. Flippin, 101 N.C. 452, 8 S.E. 345; Moore v. Hinnant, 87 N.C. 505.
2. An appeal does not lie to the Supreme Court from an interlocutory order of the Superior Court, unless such order affects some substantial right claimed by the appellant and will work an injury to him if not corrected before an appeal from the final judgment. Parrish v. R. R., 221 N.C. 292, 20 S.E.2d 299; Cole v. Trust Co., 221 N.C. 249, 20 S.E.2d 54; Tar Heel Hosiery Mill v. Hosiery Mills, 198 N.C. 596, 152 S.E. 794; Leak v. Covington, 95 N.C. 193; Welch v. Kinsland, 93 N.C. 281.
*382 3. A nonappealable interlocutory order of the Superior Court, which involves the merits and necessarily affects the judgment, is reviewable in the Supreme Court on appropriate exception upon an appeal from the final judgment in the cause. G.S. § 1-278; Alexander v. Alexander, 120 N.C. 472, 27 S.E. 121. An earlier appeal from such an interlocutory order is fragmentary and premature, and will be dismissed. Penn-Allen Cement Co. v. Phillips, 182 N.C. 437, 109 S.E. 257.
4. A judgment or order rendered by a judge of the Superior Court in the exercise of a discretionary power is not subject to review by appeal to the Supreme Court in any event, unless there has been an abuse of discretion on his part. McIntosh: North Carolina Practice and Procedure in Civil Cases, section 676; Beck v. Bottling Co., 216 N.C. 579, 5 S.E.2d 855; Smith v. Insurance Co., 208 N.C. 99, 179 S.E. 457; Winslow Co. v. Cutler, 205 N.C. 206, 170 S.E. 636.
When a litigant takes an appeal to the Supreme Court from an appealable interlocutory order of the Superior Court and perfects such appeal in conformity to law, the appeal operates as a stay of all proceedings in the Superior Court relating to the issues included therein until the matters are determined in the Supreme Court. G.S. § 1-294; Lawrence v. Lawrence, 226 N.C. 221, 37 S.E.2d 496; Ridenhour v. Ridenhour, 225 N.C. 508, 35 S.E.2d 617; Ragan v. Ragan, 214 N.C. 36, 197 S.E. 554; Vaughan v. Vaughan, 211 N.C. 354, 190 S.E. 492; Bohannon v. Trust Co., 198 N.C. 702, 153 S.E. 263; Likas v. Lackey, 186 N.C. 398, 119 S.E. 763; Pruett v. Power Co., 167 N.C. 598, 83 S.E. 830; Combes v. Adams, 150 N.C. 64, 63 S.E. 186.
But this sound principle is not controlling upon the record in the case at bar. The defendant took its appeal from an order of Judge Nimocks denying its motion for a compulsory reference. Since Judge Nimocks entered such order in the exercise of a discretion reposed in him by law, and since nothing suggested or indicated any abuse of such discretion on his part, the order was not subject to review by appeal. Veazey v. Durham, supra. For this reason, we are presently concerned with this precise question: What is the effect of an appeal from a nonappealable interlocutory order upon proceedings in the Superior Court pending the dismissal of the appeal by the Supreme Court?
Back of every legal principle lies the reason that gave it birth. Hence, a rule of law can be best interpreted and applied if due heed is paid to the reason which called it into being. Let us consider the reason which accounts for the rules regulating appeals.
Courts exist so that every person may have remedy by due course of law for any injury done him in his lands, goods, person, or reputation. N.C.Const. Art. I, Sec. 35.
Although the law's delay has been a chronic lament among men for centuries, the law itself does not will that justice should be lame. In truth, its consciousness that justice delayed is justice denied arose before this guaranty of Magna Carta was exacted from King John at Runnimede: "To no one will we deny justice, to no one will we delay it." The awareness of the law in this respect finds present day expression in the declaration of our organic law that right and justice shall be "administered without sale, denial, or delay." N.C.Const. Art. I, Sec. 35.
There is no more effective way to procrastinate the administration of justice than that of bringing cases to an appellate court piecemeal through the medium of successive appeals from intermediate orders. The rules regulating appeals from the Superior Court to the Supreme Court are designed to forestall the useless delay inseparable from unlimited fragmentary appeals, and to enable courts to perform their real function, i. e., to administer "right and justice * * * without sale, denial, or delay." N.C.Const. Art. I, Sec. 35.
This being true, a litigant can not deprive the Superior Court of jurisdiction to try and determine a case on its merits by taking an appeal to the Supreme Court from a nonappealable interlocutory *383 order of the Superior Court. A contrary decision would necessarily require an acceptance of the paradoxical paralogism that a party to an action can paralyze the administration of justice in the Superior Court by the simple expedient of doing what the law does not allow him to do, i. e., taking an appeal from an order which is not appealable.
Our conclusion on this aspect of the controversy finds full sanction in previous decisions of this Court adjudging that when an appeal is taken to the Supreme Court from an interlocutory order of the Superior Court which is not subject to appeal, the Superior Court need not stay proceedings, but may disregard the appeal and proceed to try the action while the appeal on the interlocutory matter is in the Supreme Court. State v. Lea, 203 N.C. 316, 166 S.E. 292; Goodman v. Goodman, 201 N.C. 794, 161 S.E. 688; Dunn v. Marks, 141 N.C. 232, 53 S.E. 845; State v. Dewey, 139 N.C. 556, 51 S.E. 937; Guilford County v. Georgia Co., 109 N.C. 310, 13 S.E. 861; Carleton v. Byers, 71 N.C. 331. Moreover, this conclusion is sustained by the repeated cases holding by implication rather than by express declaration that an appeal to the Supreme Court from a nonappealable order of the Superior Court confers no power on the Supreme Court to decide the appeal, and that the Supreme Court must dismiss the appeal because it can not properly exercise a jurisdiction which it does not possess. Hawley v. Powell, 222 N.C. 713, 24 S.E.2d 523; Wadesboro v. Coxe, 216 N.C. 545, 5 S.E.2d 716; Spruill v. Bank, 163 N.C. 43, 79 S.E. 262; Benton v. Collins, 121 N.C. 66, 28 S.E. 59.
The defendant maintains secondarily on the present phase of the litigation that the trial before Judge Burney was invalid even if its appeal from the order of Judge Nimocks was insufficient of itself to oust the jurisdiction of the Superior Court. To support its position in this respect, the defendant advances this argument: That the defendant gave notice in open court of its appeal from the order of Judge Nimocks denying its motion for a compulsory reference at the time of the entry of the order; that Judge Nimocks immediately fixed the amount of the appeal bond and settled the case on the defendant's appeal; that such action on the part of Judge Nimocks was tantamount to his granting the defendant the right to appeal from the order refusing the motion for a compulsory reference; that if Judge Nimocks erred in allowing the defendant the right to appeal from such order, his action constituted a mere erroneous decision, which was correctable only by the Supreme Court upon an appropriate appeal; that when Judge Burney caused the case to be tried on its merits before a jury while this defendant's appeal was pending undetermined in the Supreme Court, he necessarily reviewed and reversed the decision of Judge Nimocks granting the defendant the right to such appeal; that in so doing, Judge Burney violated the rule that "one Superior Court judge has no power to review the findings, orders, and decrees of another Superior Court judge. Hoke v. Greyhound Corp., 227 N.C. 374, 42 S.E.2d 407, 408; and that in consequence the trial before Judge Burney and the jury was a void proceeding.
This position is untenable. The argument underlying it is based upon a misconception of the nature of the appellate process as it obtains in this jurisdiction, and upon a misunderstanding of the scope of the act of Judge Nimocks in settling the case on appeal and fixing the appeal bond.
Appeals lie from the Superior Court to the Supreme Court as a matter of right rather than as a matter of grace. Under the Code of Civil Procedure, the aggrieved party is authorized to take an appeal in the cases prescribed by law. G.S. §§ 1-271, 1-277, 1-279, 1-280. In such cases, he appeals as a matter of right on compliance with the statutes and rules of court as to the time and manner of taking and perfecting the appeal. Goodman v. Call, 185 N.C. 607, 116 S.E. 724; Lindsey v. Knights of Honor, 172 N.C. 818, 90 S.E. 1013; Caudle v. Morris, 158 N.C. 594, 74 S.E. 98. But in cases where no appeal is given by law, the right of appeal does not exist, and can not be exercised. In re Stiers, 204 N.C. 48, 167 S.E. 382. These *384 things being true, a Superior Court judge can neither allow nor refuse an appeal. For this reason, this Court has rightly declared that "the Judge below has nothing to do with the granting of an appeal; it is the act of the appellant alone." Campbell v. Allison, 63 N.C. 568; Wilson v. Seagle, 84 N.C. 110. The Superior Court judge is simply empowered to perform certain acts, e. g., setting the amount of the appeal bond and settling the case on appeal, necessary to the perfecting of an appeal taken by an appellant in a case where the right of appeal is given by law.
When he signed the order fixing the amount of the appeal bond and settling the case on appeal, Judge Nimocks did not profess to grant to the defendant any right to appeal. He merely undertook to implement the appeal which the defendant had attempted to take. The ultimate legal result, however, would have been the same in any event. An appeal did not lie from the discretionary ruling denying the motion for a compulsory reference, and in consequence the attempted appeal of the defendant was simply a nullity. Centennial Mill Co. v. Martinov, 83 Utah 391, 28 P.2d 602; Deere & Webber Co. v. Hinckley, 20 S.D. 359, 106 N.W. 138. Judge Nimocks could not breathe the breath of life into the nostrils of this legal corpse. Riddle v. Hudgins, 8 Cir., 58 F. 490, 7 C.C.A. 335. If he had undertaken to confer upon the defendant a right of appeal which was denied to it by the law, his action would have been void, and Judge Burney could have disregarded it without offending the rule which precludes one Superior Court judge from reviewing the decision of another Superior Court judge upon the ground that the decision is erroneous. That rule does not apply if the first Superior Court judge had no legal power to act with respect to the matter covered by his decision. Collins v. Wooten, 212 N.C. 359, 193 S.E. 835. A court may always treat a void order as a nullity. Ferrell v. Hales, 119 N.C. 199, 25 S.E. 821.
The case at bar is substantially on "all fours" with State v. Dewey, supra, where the accused took an appeal at the April, 1905, Term of the Superior Court of Craven County from a discretionary order of Judge James L. Webb denying his motion for a bill of particulars, and was tried over his protest before Judge Erastus B. Jones and a jury at the July, 1905, Term of the Superior Court of Craven County, notwithstanding that his appeal from Judge Webb's order was still pending. The original transcript of the record in the Dewey case discloses that Judge Webb, like Judge Nimocks in the instant case, signed an order fixing the appeal bond and settling the case on appeal. The fact that the Dewey case was a criminal action does not prevent it from being decisive on this appeal for the statute provides that appeals in criminal cases "shall be perfected * * * as provided in civil actions." G. S. § 15-180.
This brings us to a consideration of the remaining assignments of error of the defendant. They assert, in appropriate legal phraseology, that Judge Burney erred in admitting and rejecting testimony; in refusing to dismiss the action upon a compulsory nonsuit; in submitting certain issues drafted by him, and in declining to submit other issues tendered by defendant; in refusing to give to the jury instructions requested by the defendant; in charging the jury; in refusing to vacate the verdict and award a new trial; and in rendering the judgment which appears in the record. A painstaking study of these assignments of error and of the transcript of the record leaves us with the abiding conviction that nothing occurred on the trial prejudicial to the substantial rights of the defendant. For this reason, the trial and the ensuing judgment must be upheld.
We think it proper to say that Judge Burney committed an error favorable to the defendant when he left it to the jury to determine the legal effect of the easement deed executed by C. T. Husketh and Ada P. Husketh, the plaintiff's predecessors in title. This deed was written in plain terms, and its construction was a matter for the court. King v. Davis, 190 N.C. 737, 130 S.E. 707. The instrument empowered the defendant to transport sewage "in a proper manner" through a narrow strip of plaintiff's eighty-six acre farm *385 by means of pipes "beneath the surface of the earth." Manifestly, it did not bar an action predicated upon the allegation that the defendant had damaged the plaintiff's farm by casting sewage into an open watercourse which traversed the farm, and Judge Burney ought to have so ruled as a matter of law. The negative answer of the jury to the fourth issue, however, rendered this particular error harmless to plaintiff. Nichols v. Trust Co., 231 N.C. 158, 56 S.E.2d 429.
Counsel for both parties have presented their respective views on the questions arising on this appeal with unusual ability, industry, and zeal, and we deem it not amiss to state that their excellent briefs have been highly helpful.
We close this opinion with an admonition given by this Court to the trial bench three-quarters of a century ago: "But certainly when an appeal is taken as in this case from an interlocutory order from which no appeal is allowed by The Code, which is not upon any matter of law and which affects no substantial right of the parties, it is the duty of the Judge to proceed as if no such appeal had been taken." Carleton v. Byers, supra. It is at least as important now, as it was in the days of Magna Carta, that justice should be administered without delay.
No error.